Citation Nr: 1647237	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  09-25 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating for left lower extremity diabetic neuropathy in excess of 10 percent prior to December 5, 2012.

2.  Entitlement to an initial rating for left lower extremity diabetic neuropathy in excess of 20 percent since December 5, 2012. 

3.  Entitlement to an initial rating for right lower extremity diabetic neuropathy in excess of 10 percent prior to December 5, 2012.

4.  Entitlement to an initial rating for right lower extremity diabetic neuropathy in excess of 20 percent since December 5, 2012. 

5.  Entitlement to an initial compensable rating for left upper extremity diabetic neuropathy prior to September 7, 2011.

6.  Entitlement to an initial rating for left upper extremity diabetic neuropathy in excess of 10 percent prior to September 7, 2011.

7.  Entitlement to an initial compensable rating for right upper extremity diabetic neuropathy prior to September 7, 2011.

8.  Entitlement to an initial rating for right upper extremity diabetic neuropathy in excess of 10 percent prior to September 7, 2011.

9.  Entitlement to special monthly compensation (SMC) at the housebound rate under 38 U. S .C.A. § 1114 (s) prior to December 5, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his nephew


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  38 U.S.C.A. § 7107 (a)(2).

The Veteran served on active military duty with the United States Army from December 1960 to December 1962 and from March 1963 to March 1966.   The Veteran served in Vietnam, and was awarded the Combat Infantryman Badge.

The appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for the Veteran's diabetic neuropathy of the upper and lower extremities. 

The Veteran testified before a Decision Review Officer (DRO) at the RO in February 2010, and also testified before the undersigned Acting Veterans Law Judge at a March 2011 hearing held at the RO.  Transcripts of these hearings are contained in the claims file.

The claims on appeal were previously remanded by the Board in September 2011.  Thereafter, in January 2013 and April 2016 rating decisions, the RO increased the Veteran's rating for his upper extremities to 10 percent effective September 7, 2011, and his lower extremities to 20 percent effective December 5, 2012.  Although the RO granted a higher disability ratings for the Veteran's upper and lower extremities, the claims remain in controversy because the Veteran is not in receipt of the maximum benefit allowable, and has not expressed satisfaction with any of the assigned ratings.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

Further, in light of the findings below, the issue of entitlement to SMC based on statutory housebound status is inferred as part of the claims for increased rating.  See Akles v. Derwinski, 1 Vet. App 118 (1991).

Finally, the Board notes that the referred question of entitlement to a total rating based on individual unemployability (TDIU) was adjudicated, and granted, by the RO during the pendency of the remand, and is therefore not on appeal here.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  Prior to March 10, 2011, the Veteran's left and right lower extremity diabetic neuropathy did not more nearly approximate moderate symptoms.  

2.  Beginning March 10, 2011, the Veteran's left and right lower extremity diabetic neuropathy did not more nearly approximate moderately severe symptoms.

3.  Prior to September 7, 2011, the Veteran's left and right upper extremity diabetic neuropathy more nearly approximated mild symptoms.   

4.  Beginning September 7, 2011, the Veteran's left and right upper extremity diabetic neuropathy did not more nearly approximated moderate symptoms.  

5.  The Veteran's arteriosclerotic heart disease is rated as 100 percent disabling and his additional service-connected disabilities of diabetes mellitus and peripheral neuropathy of his upper and lower extremities are independently ratable at 60 percent or more beginning March 10, 2011.


CONCLUSIONS OF LAW

1.  Prior to March 10, 2011, the criteria for a rating in excess of 10 percent for the left lower extremity diabetic neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

2.  Prior to March 10, 2011, the criteria for a rating in excess of 10 percent for the right lower extremity diabetic neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

3.  From March 10, 2011 to December 4, 2012, the criteria for a 20 percent rating, but no higher, for left lower extremity diabetic neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

4.  From March 10, 2011 to December 4, 2012, the criteria for a 20 percent rating, but no higher, for right lower extremity diabetic neuropathy have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

5.  Beginning December 5, 2012, the criteria for a rating in excess of 20 percent for left lower extremity diabetic neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

6.  Beginning December 5, 2012, the criteria for a rating in excess of 20 percent for right lower extremity diabetic neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

7.  Prior to September 7, 2011, the criteria for a 10 percent rating, but no higher, for left upper extremity diabetic neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8516 (2015).

8.  Prior to September 7, 2011, the criteria for a 10 percent rating, but no higher, for right upper extremity diabetic neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8516 (2015).

9.  Beginning September 7, 2011, the criteria for a rating in excess of 10 percent for left upper extremity diabetic neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8516 (2015).

10.  Beginning September 7, 2011, the criteria for a rating in excess of 10 percent for right upper extremity diabetic neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8516 (2015).

11.  The criteria for SMC at the housebound rate have been met effective March 10, 2011.  38 U. S .C.A. §§ 1114(s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for diabetic neuropathy of the upper and lower extremities.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records, post-service treatment records, and the Veteran's statements are associated with the claims file, to include his testimony from the March 2011 Board hearing.  The Veteran was also afforded VA examinations in connection with his claims in February 2008, September 2012, and March 2016.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The examination reports considered all the pertinent evidence of record, the Veteran's statements, and discussed the Veteran's symptoms in conjunction with the appropriate rating criteria.  Further, the examinations provided since the September 2011 Board remand fully satisfy the Board's development directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran was afforded a VA examination in February 2008.  During the evaluation, the Veteran reported having tingling and numbness of both hands and feet for the last six months.  Upon physical examination of the Veteran's extremities, the examiner indicated that there was no cyanosis or clubbing.   Peripheral pulses were normally felt, but edema of both lower legs and feet was present.  The examiner diagnosed the Veteran with "mild" peripheral neuritis involving both feet and hands.  

In a February 2010 DRO hearing, the Veteran testified that he had pain in his feet and leg when walking.  His hands were also numb, and he stated that he had no feeling in his left hand.  

At the March 10, 2011 Board hearing, the Veteran testified that his disabilities of the upper and lower extremities had grown worse.  He specifically described increased numbness, stiffness, and difficulty with his lower extremities, and perhaps 25 falls.  His nephew also described his observations of worsening.  

In a September 2012 VA examination, the Veteran reported "off and on" tingling and numbness in his extremities.  The Veteran was again diagnosed with "mild" sensory neuropathy affecting all four extremities; however, an EMG study was not performed.

The Board has also reviewed VA treatment records.  Included in these records is a November 2012 note where the Veteran was referred for an EMG consult for complaints of neuropathy of his hands and feet.  During a December 2012 EMG study, it was noted that the Veteran had significant difficulty and weakness with many muscle groups in both legs both proximally and distally.  EMG results revealed "absent sural sensory evoked potentials and the sensory evoked potentials in the upper extremity were small and prolonged (median>ulnar).  The motor evoked potentials in the lower extremities were absent or small.  The monopolar needle examination revealed large, polyphasic motor units distally but normal proximally."  The conclusion was an abnormal study with electrodiagnostic evidence of a severe sensorimotor peripheral polyneuropathy consistent with a toxic/metabolic etiology.  

In the most recent VA examination, dated in March 2016, the Veteran complained of tingling, numbness, and weakness in his lower extremities.  The examiner indicated that the Veteran had undergone an EMG study in December 2012.  The examiner indicated that the Veteran had "moderate" incomplete paralysis of the lower extremities.  It was further indicated that the Veteran was unable to perform prolonged walking or standing due to his symptoms.  Regarding the upper extremities, the examiner noted that the Vetera had "normal" radial and ulnar nerves without incomplete or complete paralysis.  

Rating Analysis for Lower Extremities

As noted above, the Veteran is currently in receipt of a 10 rating for his right and left lower extremity diabetic neuropathy for the rating period prior to December 5, 2012.  Thereafter, he is in receipt of a 20 percent rating.  As such, the Board will consider whether higher ratings are warranted for each stage on appeal.

The Veteran's bilateral lower extremity diabetic neuropathy has been appropriately rated under Diagnostic Code 8520 (paralysis of the sciatic nerve).  Under Diagnostic Code 8520, a 10 percent evaluation is assigned for mild incomplete paralysis the sciatic nerve.  A 20 percent evaluation is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent evaluation is assigned for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent evaluation is assigned for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Upon review of all the evidence of record, the Board finds that, prior to March 10, 2011, the Veteran's left and right lower extremity diabetic neuropathy have not more nearly approximated moderate symptoms.  

The evidence prior to March 10, 2011 includes the February 2008 VA examination report where the Veteran indicated having tingling and numbness of both feet for the last six months.  The examiner specifically diagnosed the Veteran with "mild" peripheral neuritis involving both feet and hands.  

During the February 2010 DRO hearing, the Veteran testified that he had pain in his feet and leg when walking.  

VA and private treatment records for the rating period prior to March 10, 2011 have been reviewed, but do not show symptoms more nearly approximating moderate incomplete paralysis of lower extremity nerves.  

In sum, the evidence prior to March 10, 2011 does not show that the Veteran's symptoms regarding his right and left lower extremity neuropathy were more than mild in severity.  As such, a rating in excess of 10 percent for the rating period prior to March 10, 2011 is not warranted. 

The Board next finds that, for the rating period from March 10, 2011 to December 4, 2012, a rating of 20 percent is more nearly approximated.  In this regard, the Veteran testified at the March 10, 2011 Board hearing that his disabilities of the upper and lower extremities had worsened.  He specifically described increased numbness, stiffness, and approximately 25 falls.  

Further, although the September 2012 VA examiner diagnosed the Veteran with only "mild" sensory neuropathy affecting all four extremities, an EMG study was not performed.  In November 2012, the Veteran was referred for an EMG consult for complaints of neuropathy of his hands and feet.  During the December 12, 2012 EMG study, it was noted that the Veteran had significant difficulty weakness with many muscle groups in both legs both proximally and distally.  Thereafter, in the March 2016 VA examination, the examiner reviewed the December 2012 EMG study and specifically found that the Veteran had "moderate" incomplete paralysis of the lower extremities.  

The Board acknowledges that the RO assigned the 20 percent rating for the Veteran's neuropathy of the right and left lower extremities beginning December 5, 2012, the date of the EMG study.  However, the Board finds that the Veteran first complained of worsening symptoms during the March 10, 2011 Board hearing.  Further, as EMG studies were not conducted prior to December 2012, the Board finds that the evidence is in equipoise as to whether the Veteran's moderate symptoms began prior to the exact date of the EMG study.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 20 percent rating for the Veteran's right and left neuropathy is granted effective March 10, 2011, the date the Veteran first reported worsening symptoms.

The Board further finds that a rating in excess of 20 percent is not warranted for the entire rating period beginning March 10, 2011.  In this regard, although the conclusions reached in the December 2012 EMG study indicated "electrodiagnostic evidence of a 'severe' sensorimotor peripheral polyneuropathy consistent with a toxic/metabolic etiology," the March 2016 VA examiner reviewed the EMG study and indicated that the Veteran had only moderate incomplete paralysis of the sciatic nerve.  Further, the examiner noted that the Veteran did not have muscle atrophy which is required for "severe" symptoms under Diagnostic Code 8520.  

The Board finds the March 2016 VA examination report to be probative as to the severity of the Veteran's neuropathy.  The examiner interviewed the Veteran, reviewed the EMG results, performed a physical examination, and provided diagnoses supported by the evidence of record. 

For these reasons, the Board finds that, from March 10, 2011 to December 4, 2012, the criteria for a 20 percent rating for right and left lower extremity diabetic neuropathy is warranted.  The Board further finds that, beginning December 5, 2012, the criteria for a rating in excess of 20 percent is not warranted.   

Rating Analysis for Upper Extremities

As noted above, the Veteran is currently in receipt of a noncompensable rating for his right and left upper extremity diabetic neuropathy for the rating period prior to September 7, 2011.  Thereafter, he is in receipt of a 10 percent rating.  As such, the Board will consider whether higher ratings are warranted for each stage on appeal.

The Veteran's upper extremity diabetic neuropathy has been appropriately rated under Diagnostic Code 8516 (paralysis of the ulnar nerve).  Under Diagnostic Code 8516, for the major arm, mild incomplete paralysis of the ulnar nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated as 30 percent disabling; and severe incomplete paralysis is rated as 40 percent disabling. Complete paralysis of the ulnar nerve warrants an 60 percent evaluation; with the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb flexion of wrist weakened.  38 C.F.R. § 4.124a.  Under Diagnostic Code 8516, for the minor arm, mild incomplete paralysis of the ulnar nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated as 20 percent disabling; and severe incomplete paralysis is rated as 30 percent disabling. Complete paralysis of the ulnar nerve warrants a 50 percent evaluation.  38 C.F.R. § 4.124a.

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.
Upon review of the evidence of record, the Board finds that the Veteran's right and left diabetic neuropathy more nearly approximate a 10 percent rating for the period prior to September 7, 2011.  

The evidence prior to September 7, 2011 clearly shows that the Veteran had mild symptoms.  For example, during the February 2008 VA examination report, the Veteran reported having tingling and numbness of both hands for the last six months.  The examiner specifically diagnosed the Veteran with "mild" peripheral neuritis involving both hands.  

For these reasons, the Board finds that a 10 percent rating is warranted for mild symptoms of the right and left upper extremities for the rating period prior to September 7, 2011.

As for the rating period beginning September 7, 2011, the Board finds that a rating in excess of 10 percent is not warranted of the right and left upper extremity disabilities.  In this regard, during the September 2012 VA examination, the Veteran reported "off and on" tingling and numbness in his extremities.  The Veteran was diagnosed with "mild" sensory neuropathy affecting all four extremities.  In the March 2016 VA examination, the Veteran complained of tingling, numbness and weakness in his lower extremities; however, no symptoms were reported regarding the upper extremities.  Upon physical examination, and after a review of the December 2012 EMG study, the examiner noted that the Veteran had "normal" radial and ulnar nerves without incomplete or complete paralysis.  The Board finds that this evidence does not more nearly approximate "moderate" incomplete paralysis of the ulnar nerve as contemplated under Diagnostic Code 8516.

For these reasons, the Board finds that a rating in excess of 10 percent for the Veteran's right and left upper extremities is not warranted for the rating period beginning September 7, 2011.  

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's diabetic neuropathy is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability and contemplate the Veteran's numbness and tingling.  Therefore, the Board finds that the record does not reflect that the disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis. 

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321 (b)(1) have not been met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

SMC

As a result of the above determinations, since March 10, 2011, the Veteran has been in receipt of a total disability rating based on his heart disease, and additional disabilities, including diabetes and related neuropathy, independently combining to an evaluation of 60 percent or more.  

Under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i), such condition qualifies the Veteran for a finding of entitlement to SMC based on statutory housebound status effective from March 10, 2011.  The RO had previously found entitlement to such effective December 5, 2012, but the Board's award of increased rating from earlier dates acts to require a new effective date for this SMC.


ORDER

For the rating period prior to March 10, 2011, a rating in excess of 10 percent for the left lower extremity diabetic neuropathy is denied.

For the rating period prior to March 10, 2011, a rating in excess of 10 percent for the right lower extremity diabetic neuropathy is denied.

For the rating period from March 10, 2011 to December 4, 2012, a 20 percent rating, but no higher, for left lower extremity diabetic neuropathy is granted.

For the rating period from March 10, 2011 to December 4, 2012, a 20 percent rating, but no higher, for right lower extremity diabetic neuropathy is granted.

For the rating period beginning December 5, 2012, a rating in excess of 20 percent for left lower extremity diabetic neuropathy is denied.

For the rating period beginning December 5, 2012, a rating in excess of 20 percent for right lower extremity diabetic neuropathy is denied.

Prior to September 7, 2011, a 10 percent rating, but no higher, for left upper extremity diabetic neuropathy is granted.

Prior to September 7, 2011, a 10 percent rating, but no higher, for right upper extremity diabetic neuropathy is granted.

For the rating period beginning September 7, 2011, a rating in excess of 10 percent for left upper extremity diabetic neuropathy is denied.

For the rating period beginning September 7, 2011, a rating in excess of 10 percent for right upper extremity diabetic neuropathy is denied.

SMC under 38 U.S.C. 1114, subsection (s) is granted effective March 10, 2011.




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


